O’Hara, J.
Defendant appeals, on leave granted, an order of the Workmen’s Compensation Appeal Board granting plaintiff total and permanent disability benefits.
We recite the relevant facts. Plaintiff was severely burned while in the performance of his duties as a lineman for defendant company. In consequence of his injuries, his right hand, that part of his right forearm 6-1/2 inches below the elbow, was amputated. He also sustained loss of use of his right foot.
By statutory definition, the amputation at the point where done constituted the loss of one hand. This is a specific schedule loss.
The loss of use of the foot was found by the appeal board to be: “that total incapacitating loss of use for any kind of work in industry that an amputated foot would have”.
This finding of fact was supported by competent testimony. As such it is beyond the scope of judicial review.
“The findings of fact made by the compensation commission acting within its powers, shall, in the absence of fraud, be conclusive.” (MCLA § 413.12 [Stat Ann 1968 Rev § 17.186]).
*456Under Hutsko v. Chrysler Corporation (1968), 381 Mich 99, this too is a “specified schedule” loss. Plaintiff, therefore, has lost one hand and one foot.
Section (10) [b] (4) defines this loss combination as “total and permanent disability, compensation for which is provided in section 9”.
The board properly ordered such payment thereunder. Its order is affirmed. Costs to the appellee.
All concurred.